DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 06/02/22, for application number 15/261,598 has been received and entered into record.  Claims 2 and 14 were previously cancelled.  Therefore, Claims 1, 3-13, and 15-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., US Pat. No. 6,556,249, in view of North et al., US PGPub 2007/0285176.
Regarding Claim 1, Taylor teaches a circuit for modifying a clock signal of a first clock, the clock signal to be synchronized with a second clock signal of a second clock, wherein the first clock is configured to run faster than the second clock [oscillator 302 can include a divide-by circuit for reducing the frequency of the clock signal CLOCK IN from the crystal frequency (i.e. the first clock is that of the crystal frequency, and is faster than the second clock, as the CLOCK IN signal is a reduced frequency from the crystal frequency; the CLOCK IN signal is utilized to synchronize with the second clock), FIG. 3; col. 5, ll. 34-38], the circuit comprising:
a delay unit [FIG. 3, the τ1- τ16 delay units] configured to receive the clock signal (CLOCK IN) and delay the clock signal so as to output a plurality of delayed versions of the clock signal (various delayed signals are output to D0-D15D of MUX 306), each delayed version being delayed by a different amount of delay to the other delayed versions (Each clock signal that is input to D0-D15 is delayed by the corresponding cumulative delay amount of the τ1- τ16 delay units such that each clock signal that is input to the D0-D15 having different phases/delays [FIG. 3] col. 5, 11-58); 
a delay estimator configured to determine an amount of delay for modifying the clock signal (Circuitry of the system, including digital loop filter 214, uses feedback to estimate a F1 phase error offset value, i.e. determined amount of delay, which is provided to phase accumulator logic 308 to select a delayed clock that is provided as the “clock out” signal [col. 4, ll. 57-62; col. 6, ll. 31-34; FIGs. 2-3].); and 
multiplexing logic circuitry [FIG. 3, MUX 306 and logic circuitry 308] configured to: receive each of the delayed versions of the clock signal and the determined amount of delay (Mux 306 receives the delayed versions of the clock signal that are input to the D0-D15 inputs and logic 308 receives the F1 determined amount of delay [FIG. 3].); select a delayed version of the clock signal in dependence on the determined amount of delay (A delayed version of the clock is output based on the F1 value [col. 5, line 65 - col. 6, line 5; FIGs. 2-3].); and output the selected version of the clock signal for synchronization with the second clock signal (The delayed version of the clock signal is output as the CLOCK OUT signal based on the F1 provided to logic 308; compensating for the phase errors in video component signals can avoid jitter, by ensuring component signals are synchronized to each other [col. 5, line 65-col. 6, line 5; FIG. 3; col. 1, ll. 65-67; col. 2, ll. 1-7].).
Taylor teaches a system that causes a clock to jump to a new phase in a one-step process and does not disclose incrementally changing the phase of the output clock signal. That is, Taylor does not explicitly teach the multiplexing circuitry is further configured to select an intermediate delayed version of the clock signal in dependence on the determined amount of delay, the intermediate delayed version having a delay that is smaller than the predetermined amount of delay; output the intermediate delayed version; and to subsequently output the selected version of the clock signal.
In an analogous clock phase adjustment system, North teaches incrementally changing the phase of an output clock signal, i.e. that multiplexing circuitry is configured to select an intermediate delayed version of a clock signal in dependence on an amount of delay (Phase selection logic sends a control signal to the phase selection mux to select one of a plurality of clock signals that oscillate at different phases, i.e. delayed versions of a clock signal, based on L1 “phase step” latch value, i.e. and amount of delay [0014; 0024; 0020, ll. 1-4; FIGs. 2 and 4].), the intermediate delayed version having a delay that is smaller than the amount of delay (The system increments in intermediate delays from phases 1-4 (1 then 2... then 4) rather than a single delay that jumps from phase 1 to 4 [0024, ll. 8-17; FIG. 4].); output the intermediate delayed version (The phase selection mux outputs the selected phase clock signal based on the phase selection logic control [0020, ll. 1-4].); and to subsequently select a delayed version of the clock signal in dependence on the determined amount of delay (The system spreads phase adjustment over 4 steps based on the L1 amount of delay value in one example [0024, ll. 8-17]. Accordingly, the system selects a final phase clock after selecting and outputting each of the intermediate phases based on the L1 amount of delay value [0024, ll. 8-17].).
It would have been obvious to one of ordinary skill in the art, having the additional teachings of North before him before the effective filing date of the claimed invention, to modify the system of Taylor to incrementally change the phase of the output clock signal to match the phase of a reference clock as claimed. In combination, the logic circuitry and mux of Taylor would incrementally change the phase of the output clock to have a determined amount of delay, which would “minimiz[e] any potential spurs” and glitches in a clock system [North: 0010].
Regarding Claim 3, the modified Taylor discloses a circuit as claimed in Claim 1, wherein the multiplexing logic circuitry is configured to output the intermediate delayed version of the clock signal for more than one clock period prior to outputting the selected delayed version of the clock signal (MUX 306 and logic circuitry 308 of Taylor are configured to output an intermediate phase signal (PSM 2 or 3) for more than one period of the clock frequency before the phase is changed to the final phase clock [North: FIGs. 2 and 4-5; 0032, ll. 1-7].).
Regarding Claim 6, the modified Taylor discloses a circuit as claimed in Claim 1.  Taylor further discloses wherein the delay unit comprises a series of delay signal lines, each delay signal line being coupled to a clock signal line for receiving the clock signal, each delay signal line being configured to delay the clock signal by a different amount of delay to the other delay signal lines so as to provide the plurality of delayed versions of the clock signal (A plurality of signal lines connect the source clock to the τ1- τ16 delay units to provide different clock phases [Taylor: FIG. 3].).
Regarding Claim 7, the modified Taylor discloses a circuit as claimed in Claim 6, wherein each delay line comprises a number of buffers [Taylor: FIG. 3, τ1- τ16 delay units], the number of buffers for each delay line being different to the other delay lines [Taylor: FIG. 3], each buffer being configured to delay a second signal by a predetermined amount of time (A second frequency signal of the phase control system can be delayed [North: 0020].).
Regarding Claim 8, the modified Taylor discloses a circuit as claimed in Claim 1, wherein the delay unit is configured to provide n delayed versions of the clock signal [Taylor: FIG. 3], wherein the delay for the ith delayed version is delay(i) = iT, where i = 1, 2, 3... n and T is a predetermined amount of time (In one example, the delay unit uses τ1- τ16 delay units to generate 16 delayed versions (n), wherein the 16" (i.e. i=16) version is in the “same phase” as the input clock [Taylor: FIGs. 2-3; col. 5, line 15-col. 6, line 34]. As such, delay(i)=i*T wherein T is the period a delay element [Taylor: FIGs. 3; col. 5, line 15-col. 6, line 34].).
Regarding Claim 9, the modified Taylor does not explicitly teach wherein the predetermined amount of time is 2, 3 or 4 nanoseconds. Instead Taylor discloses the predetermined amount of time approximately 1.2 nanoseconds for each of the delay (Each tau delay element as a specific amount of delay—approximately “1.2 nanoseconds” [FIGs. 2-3; col. 6, ll. 5-11].).
However, the predetermined amount of time is dynamically set in the system of Taylor [FIGs. 2- 3; col. 6, ll. 5-11]. Taylor teaches the number of delay elements are can vary as a matter of design choice (col. 5, ll. 50-54). Specifically, Taylor and the Applicant’s specification express that the predetermined amount of delay depends on the clock frequency that drives the system. Although Taylor does not explicitly teach a 2, 3 or 4 nanosecond value instead of a 1.2 nanosecond value abased on the example of 16 delay elements, such values would have been an obvious matter of design choice to one of ordinary skill in the art to add up to a specific full clock period based on the number of delay elements in the delay circuit and the clock frequency.
Regarding Claim 10, the modified Taylor discloses a circuit as claimed in Claim 1, wherein the amount of delay for modifying the clock signal is less than one clock period of the clock signal [Taylor: FIG. 3; col. 6, ll. 5-11].
Regarding Claim 11, the modified Taylor discloses a circuit as claimed in Claim 1, wherein: the determined amount of delay for modifying the clock signal is equal to or greater than one clock period of the clock signal (The delay estimator may determine using a counter that the clock signal is off by more than one clock period [Taylor: FIGs. 2-3; col. 4, ll. 31-56].); and the amount of delay for each of the delayed versions of the clock signal is less than a clock period of the clock signal [Taylor: FIGs. 2-3; col. 5, line 15-col. 6, line 34], the multiplexer being further configured to: select and output a first delayed version of the clock signal [North: 0020, ll. 1-4]; and one or more clock periods subsequent to selecting and outputting the first delayed version, select and output a second delayed version of the clock signal, the combined delay of the first and second delayed versions corresponding to the determined amount of delay for modifying the clock signal [North: FIG. 5].
Regarding Claim 12, the modified Taylor discloses a device comprising the circuit of Claim 1 and a clock for generating the clock signal [Taylor: FIG. 3], the clock signal being provided to the circuit [Taylor: FIG. 3].), the device being configured to perform a time-sensitive task in dependence on the modified clock signal from the circuit (The device is for performing time-sensitive video processing [Taylor: abstract; FIGs. 1-3].).
Regarding Claim 13, Taylor discloses a method of modifying a clock signal [using the device of Fig. 3].  The remainder of Claim 13 repeats the same limitations as recited in Claim 1 and is rejected accordingly.
Regarding Claims 15 and 18-20, Taylor and North disclose the method as claimed in Claim 13.  Claims 15 and 18-20 repeat the same limitations as recited in Claims 3, 6, 7, and 11, respectively, and are rejected accordingly.
Claims 4, 5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor and North, and further in view of Seth et al., US PGPub 2010/0277246.
Regarding Claim 4, the modified Taylor discloses the limitations of Claim 1.  However, Taylor does not explicitly teach wherein the circuit further comprises a signal modifier configured to gate the clock signal so as to cause one or more pulses from the clock signal to be removed.
In the analogous art of clock and frequency control, Seth teaches wherein a circuit further comprises a signal modifier configured to gate the a clock signal so as to cause one or more pulses from the clock signal to be removed [0033; FIGs. 1-2 and 4].
It would have been obvious to one of ordinary skill in the art, having the additional teachings of Seth before him before the effective filing date of the claimed invention, to have the circuit further comprise a signal modifier configured to gate the clock signal so as to cause one or more pulses from the clock signal to be removed, to allow for better accounting of inaccuracies in oscillators that are caused by temperature variations [Seth: 0006-7].
Regarding Claim 5, the modified Taylor teaches a circuit as claimed in Claim 4. Taylor teaches synchronizing if the amount of delay determined by the delay estimator is greater than one clock period of the clock signal [Taylor: FIGs. 2-3; col. 4, ll. 31-56].
Taylor does not explicitly synchronizing wherein the signal modifier is configured to gate the clock signal if the amount of delay determined by the delay estimator is greater than one clock period of the clock signal.
Seth teaches synchronizing wherein the signal modifier is configured to gate the-a clock signal if an amount of delay is greater than one clock period of a clock signal [Seth: 0033; FIGs. 1-2 and 4].
Given that the system of Taylor must adjust for a determined amount of delay that is more than one clock period, it would have been obvious to one of ordinary skill in the art, having the additional teachings of Seth before him before the effective filing date of the claimed invention, to have the signal modifier be configured to gate the clock signal if the amount of delay determined by the delay estimator is greater than one clock period of the clock signal. If the circuit determines that there is a time base delay such that the delay is off by more than one period of the clock signal and there is a temperature problem, the circuit would be configured to gate the clock signal. Motivation would be to better account for inaccuracies in oscillators that are caused by temperature variations [Seth: 0006-7].
Regarding Claims 16 and 17, Taylor and North disclose the method as claimed in Claim 13.  Claims 16 and 17 repeat the same limitations as recited in Claims 4 and 5, respectively, and are rejected accordingly.
Response to Arguments
Applicant's arguments filed 06/02/22 have been fully considered but they are not persuasive.
Applicant argues Taylor and North are not combinable.  Examiner respectfully disagrees.
Specifically, Applicant argues North discloses a fractional-N count PLL while Taylor does not, and thus Taylor would not suffer from a varying feedback signal phase.  As such, Applicant alleges it would not have been obvious to a person having ordinary skill in the art (PHOSITA) to modify Taylor using the disclosure of North.  
Examiner notes, while there is no disclosure of a fractional-N count PLL in Taylor, the system of Taylor nonetheless is concerned with phase and frequency of signals as relates to clock systems, and North discloses a system to minimize potential spurs and glitches in a clock system.  As such,  a PHOSITA would be motivation to combine the teachings of North into the system of Taylor as noted.
Applicant further argues neither Taylor nor North disclose selecting and outputting a delayed clock signal for synchronization with a second, slower signal of a second clock.  Examiner respectfully disagrees.
Examiner first notes North is not relied upon to teach the second clock, as evidenced in the rejection previously presented and provided above.  As to Taylor, the rejection notes Taylor discloses the first clock which is that of the crystal frequency, and that the CLOCK IN signal is utilized to synchronize with the second clock [FIG. 3; col. 5, ll. 34-38].  The claim limitation calls for “the clock signal to be synchronized with a second clock signal of a second clock.”  In rejecting the limitation, Examiner noted, “the CLOCK IN signal is utilized to synchronize with the second clock.”  That is, the CLOCK IN signal is a first clock signal, as acknowledged by Applicant.  The second clock is that which is synchronized with the CLOCK OUT signal illustrated in Fig. 3, with Fig. 3 further expanding upon Fig. 2.       
Applicant also argues the CLOCK OUT signal is not for synchronization with a second clock.   As quoted by Applicant, Taylor discloses, “clock signal appearing at the output of the multiplexor can be utilized for separately processing video signals and associated audio signals.”  The full citation, however, reads, “The clock signal appearing at the output of the multiplexor can be utilized for separately processing video signals and associated audio signals, while maintaining time base relationships among the signals”  (emphasis added).  Applicant appears to have omitted the emphasized portion of the quote, which notes the synchronization aspect of the CLOCK OUT signal.  In light of the full context of the quoted language from Taylor, it is unclear why Applicant argues the CLOCK OUT signal,  would not interpret maintaining a time base relationship as a form of synchronization.  
Further, as noted in the rejection previously presented and provided once again above, a delay unit receives the CLOCK IN signal and delays the signal to result in a CLOCK OUT signal.  Thus, CLOCK IN is utilized for synchronization through the delay unit, and results in the CLOCK OUT signal, a delayed version of CLOCK IN.  
Additionally, Applicant argues the analysis of the Office Action is inconsistent, and thus improper.  Examiner respectfully disagrees.
Specifically, Applicant argues the Office Action maps the “crystal frequency” of Taylor to the first clock signal, and subsequently maps the CLOCK IN signal to the fist clock signal.  The rejection notes the first clock is that of the crystal frequency, and the CLOCK IN signal, which is a reduced frequency from the first clock, is utilized to synchronize with the second clock.  It is unclear what Applicant believes to be the inconsistency in the disclosure of Taylor noting CLOCK IN is a reduced frequency from the crystal frequency, and the CLOCK IN signal being utilized to synchronize with a second clock.           
Finally, Applicant argues the combination of Taylor and North fail to disclose a “version of the clock signal for synchronization with the second clock signal.”  Examiner respectfully disagrees.
Specifically, Applicant argues Taylor does not disclose a first clock used to synchronize with a second, slower, clock, and that Taylor is directed towards synchronization to avoid jitter, and thus the oscillator of Taylor “is clearly not configured to run ‘faster’ than a second clock.”  Examiner notes the rejection does not rely on the issues of jitter as argued by Applicant, but instead relies on the oscillator to provide the CLOCK IN signal, which is subsequently sent to the delay unit to provide multiple versions of clocks of different amounts of delay to ultimately output a CLOCK OUT signal, to synchronize with a second clock, as required by the claim limitations.  Applicant appears to be arguing features of the invention which are not found in the claim language as presented.  Should these features be supported by the Specification as filed, Applicant is invited to incorporate the features into the claims to better distinguish the limitations from the rejection of record.   
No additional arguments were presented as to the remaining claims.  As such, the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186